Citation Nr: 1427147	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for bilateral arm disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In April 2010, the Veteran testified at a hearing held before the Board at the RO.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  After being advised of this situation, the Veteran requested that a new hearing before the Board be scheduled for him at the RO.

Accordingly, the case is remanded for the following action:  

Schedule the Veteran for hearing before the Board to be held at the RO (Travel Board hearing), according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



